Title: To Thomas Jefferson from Gideon Granger, 15 January 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Sir
                            
                            General Post Office January 15th 1807
                        
                        I do myself the honor herewith to deliver a List of the Proposals received at this office for opening and
                            Repairing the Road from Nashville to Grindstone ford; by which it will appear that the Appropriation is not equal to the
                            demand of each Bidder except Mr Wheaton who has finally withdrawn his proposition in consequence of some information from
                            Mr Clark of New Orleans,—
                        under these circumstances it appeard to me discreet to advise with Dr. Dixon once more on the subject, and
                            the result of the consultation was; that it appeared to be most expedient to employ General Robinson as an Agent to do the
                            work at the expense of the Public. First cutting, and clearing out the Road; and then applying the residue of the Money in
                            Causewaying and Bridgeing the most dangerous and difficult places. Doctor Dixon supposes that Mr. Robinson would not act
                            for less than Four dollars per day, and his expenses. That Labourers will cost Twelve dollars per month; and these Black
                            people, and that in fact he would do the job within himself, furnishing both the Labourers and the means, which he says
                            would be his only object in undertaking it—Yet under all circumstances, he said, he knew of no person to whom we could so
                            well confide the business—
                        Since the conversation; Mr George Haller from Wythe C. H. Va. has arrived at my Office, with whom I have
                            conversd. very fully on the subject, He has provd himself in all his connections with this office to be a faithful
                            Vigilant enterprizing and honest man, he informs me that good white Labourers can be Hired in his Neighbourhood at Eight
                            dollars and Thirty four cents per month, Men who have been accustomed to cut Cordwood for the use of Iron Works. That he
                            feels confident of being able to Support a gang of 22 hands and 2 Cooks at Seventeen dollars per week. That he will
                            furnish Waggons and Horses at the rate of $1.67 per day for a Driver four Horses and a Waggon, exclusive of expenses. And
                            he offers to Superintend the Road for 2 dollars per day for himself and Horse, upon condition that he may have one half
                            of what can be saved between eight dollars per mile for Cutting and
                            Cleaning, and the actual expense thereof. Claiming at the Same time four dollars per day after he shall have cut the road;
                            While employed in Causewaying and Bridgeing, provided the Road is Cut and Cleared for Eight dollars per mile.
                        I pray your directions, Sir, as to the course I shall pursue in this business. 
                  With the highest esteem and
                            Respect
                        
                            Gidn Granger
                            
                        
                    